Case 2:20-cv-01369-JS-SIL Document 11 Filed 02/24/21 Page 1 of 3 PageID #: 64



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
LAWCLICK LLC and PARKER WAICHMAN, LLP,

                        Plaintiffs,
                                                     20-CV-1369(JS)(SIL)
                                                     ADOPTION ORDER and
                                                     ORDER PERMANENTLY
           -against-                                 ENJOINING DEFENDANT

JARED REAGAN,

                    Defendant.
-----------------------------------------X
APPEARANCES
For Plaintiffs:          Jay L.T. Breakstone, Esq.
                         Stephanie Jay Bross, Esq.
                         Parker Waichman LLP
                         6 Harbor Park Drive
                         Port Washington, New York 11050

For Defendant:               No appearance.

SEYBERT, District Judge:

           Plaintiffs     LawClick     LLC   and    Parker   Waichman     LLP

(“Plaintiffs”)     commenced    this    action     against   Jared    Reagan

(“Defendant”), alleging violations of the Computer Fraud and Abuse

Act (“CFAA”), 18 U.S.C. § 1030, and claims for unfair competition

and unjust enrichment under New York State law.           (See Compl., ECF

No. 1.)   After Defendant failed to appear or otherwise defend this

action, on April 23, 2020, the Clerk of Court entered a default

against him.     On April 24, 2020, Plaintiffs filed a motion for

default judgment against Defendant (Mot., ECF No. 8), which this

Court referred to Magistrate Judge Steven I. Locke for a report
Case 2:20-cv-01369-JS-SIL Document 11 Filed 02/24/21 Page 2 of 3 PageID #: 65



and recommendation on October 23, 2020. (See Oct. 23, 2020 Elec.

Order).

           On January 26, 2021, Judge Locke issued a Report and

Recommendation     (“R&R”)    recommending      that   the    Court    grant

Plaintiffs’ motion for default judgment and impose a permanent

injunction on Defendant permanently enjoining him from accessing

any of Plaintiffs’ computer systems, websites and social media

accounts. (R&R, ECF No. 9, at 11.) On January 28, 2021, Plaintiffs

served the R&R on Defendant.       (Aff. Serv., ECF No. 10.)        The time

to object has expired and no objections to the R&R have been filed.

Upon careful review and consideration, the Court finds Judge

Locke’s R&R to be comprehensive, well-reasoned, and free of clear

error.

           Accordingly, the Court ADOPTS the R&R (ECF No. 9) in its

entirety; Plaintiffs’ motion for a default judgment (ECF No. 8) is

GRANTED as against Defendant.          Therefore, Defendant is hereby

permanently enjoined from accessing any of Plaintiffs’ computer

systems, websites and social media accounts.

           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 2:20-cv-01369-JS-SIL Document 11 Filed 02/24/21 Page 3 of 3 PageID #: 66



           The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                         SO ORDERED.



                                         /s/   JOANNA SEYBERT___        _
                                         Joanna Seybert, U.S.D.J.

Dated: February 24 , 2021
       Central Islip, New York
